Citation Nr: 1600094	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided testimony on the above-listed issue at a Board hearing in August 2008.  An August 2013 Board decision, in pertinent part, denied the Veteran's TDIU claim.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued an Order remanding the matter to the Board for readjudication consistent with a Joint Motion For Partial Remand (JMR).  The JMR indicated that the Board failed to provide an adequate statement of the reasons and bases for its decision denying the Veteran's claim of entitlement to TDIU.  The Court's Order also dismissed, as abandoned, the other appealed issue, specifically, entitlement to service connection for a psychiatric disorder.

Subsequent to the Court's October 2014 Order, the Veteran requested a Board hearing to be held by videoconference.  In March 2015, the Board remanded the matter so that a hearing could be scheduled and held.  Therefore, a second Board hearing was conducted in September 2015.  

As a result, the Veteran has now presented testimony regarding his claim of unemployability at hearings held by two different Veterans Law Judges (VLJs).  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Here, this was fully explained to the Veteran and his representative at the September 2015 Board hearing.  The Veteran specifically indicated that he did not desire a hearing before the third member of the decision panel.  VA has complied with the requirements set forth in Arneson.  See id.; 38 C.F.R. § 20.700(a).

The record contains additional evidence since this matter was last before the Board, some of it developed by the AOJ in connection with other claims and some submitted by the Veteran or on his behalf.  However, the Veteran provided a formal and clear waiver of AOJ consideration of all new evidence at his September 2015 Board hearing, so the Board may proceed.  See 38 C.F.R. § 1304(c).


FINDINGS OF FACT

1. The Veteran has not met, during any portion of the period on appeal, the criteria for the assignment of a TDIU on a schedular basis.

2.  The Veteran's service-connected disabilities were not of such severity that they effectively precluded all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2008 and September 2015 Board hearings, the presiding Veterans Law Judges specifically addressed the legal criteria relevant to the Veteran's claim and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  The Board finds that, consistent with Bryant, the presiding Veterans Law Judges complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearings constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in a January 2005 letter.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notification on multiple occasions, including in additional notice letters, rating decisions, statements of the case, prior Board decisions, and the JMR regarding the elements of his claim and the evidence required to establish it.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, military personnel records, private employment records, private treatment records, Social Security Administration records, Department of Labor workers' compensation records, and VA treatment records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  VA provided the Veteran with medical examinations with respect to his service-connected disabilities on multiple occasions.  The examinations and opinions, particularly when viewed in combination, are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds examinations and the opinions adequate and sufficient to decide the merits of the Veteran's claim.

The Veteran has challenged the adequacy of the July 2004 VA examination and, particularly, the opinions therein with respect to his employability.  The Board determined in its September 2008 decision that additional examinations were necessary, including because the 2004 examiner failed to specifically address whether the Veteran's service-connected disabilities alone rendered him unemployable.  However, pursuant to that remand, VA provided an examination in September 2009 with extensive discussion of the occupational impairments caused by each of his service-connected disabilities.  That September 2009 VA examination is adequate as the examiner provided detailed rationales for each of his opinions after thoroughly discussing the objective findings of the examination and the Veteran's medical history.  The Board finds that the Veteran has been provided an adequate examination with respect to the issue on appeal.   

In making this finding, the Board notes that, while it is necessary to have sufficient medical evidence to make an employability determination, the question of whether symptoms render a Veteran unemployable is a legal question for adjudicators, rather than a medical question for health care professionals.  See Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability.") rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369   (Fed. Cir. 2009).  The Board finds that the medical evidence currently of record is sufficient to make that legal determination in this case.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013) (holding that, in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board finds the medical evidence adequate to determine the merits of the Veteran's claim of entitlement to TDIU.

VA has no obligation to obtain further medical examinations or opinions in connection with the claim on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  TDIU:  Legal Standards

The Veteran seeks entitlement to TDIU based on his service-connected disabilities which include:  kidney stones with hematuria, pyelonephritis, and hypertension, rated as 30 percent disabling; traumatic relaxation of the lateral collateral ligament of the left knee, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; dupuytrens contracture of the right little finger (major), rated as 0 percent (noncompensable) disabling; and hearing loss, rated as 0 percent (noncompensable) disabling.  His combined disability rating is 60 percent.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period.  His service-connected disabilities, with a combined rating of 60 percent, do not meet the requisite threshold including after combining disabilities that are properly considered as a single disability under the regulations.  See 38 C.F.R. § 4.16(a) (permitting, for example, multiple disabilities affecting a single body system to be considered as one disability for schedular TDIU purposes).  The Veteran currently has no other service-connected disabilities.  Therefore, the Veteran does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

IV.  TDIU:  Evidence

With respect to education, the Veteran testified that he had a high school diploma and over 50 credit hours of college education.  He stated that he took courses related to art and criminal justice.  See September 2015 Board Hearing Tr. at pp. 20-21; June 2002 TDIU Claim (indicating three years of college education).

The Veteran's most significant employment was with the Postal Service for over 20 years.  See, generally, September 2015 Board Hearing Transcript.  At his September 2015 Board hearing, the Veteran described his prior position was as a sorting operator for mail delivery.  In or around 1986, he was transferred to a training position due to an on-the-job injury that limited his ability to lift objects greater than "10 to 20 pounds".  He was reassigned to the training department for the Postal Service where he taught "everyone their particular skills that they have to perform to be...employed at the [organization]."  September 2015 Board Hearing Tr. at p. 6.  He retired from that position, based on disability, in April 2002.  See March 2002 Employer Letter (indicating that the Veteran's multiple sclerosis rendered him unable to perform his assigned duties and, therefore, that he was eligible for disability retirement).  That is the last time he worked on a full-time basis.  See, e.g., September 2015 Board Hearing Tr. at pp. 6, 9; March 2012 Veteran Statement ("I have been retired since 4/19/2002.").

The record contains a large volume of medical and vocational rehabilitation evidence and, of necessity, the Board will summarize it, focusing on the most significant records.

A March 1993 Employees' Compensation Appeals Board decision summarizes a large volume of medical evidence prior to that date which, among other things, establishes that the Veteran had been suffering from leg weakness and decreased sensation as well as related difficulties with ambulation since a 1985 on-the-job accident.  The record does not indicate he used any assistive devices (e.g. braces, cane, or walker) due to lower leg instability during this time period.  In July 1998, VA treatment records document that, for the first time, the Veteran was fitted with bilateral neoprene knee sleeves "to be worn as needed...for compression and warmth."

In April 2000, Dr. R observed that the Veteran had a significant low back disability, in addition to other nonservice-connected disabilities.  He believed they would necessitate a medical retirement in the near future.  Private medical records, dated in July 2001, show that the Veteran had a neurology consultation.  He presented with symptoms of gait ataxia and bilateral hip, leg, and back pain.  His treating physician interpreted a brain MRI as being consistent with multiple sclerosis.  He began treatment for that condition.  Dr. R testified in a January 2002 workers' compensation hearing that the Veteran's multiple sclerosis caused "severe leg weakness" and necessitated the use of "a cane to aid in ambulation."

As noted above, medical evaluations by the Veteran's employer indicated that multiple sclerosis prevented him from performing his assigned duties and resulted in significant amounts of lost time from work.  See March 2002 Employer Letter.  Records received from the Social Security Administration provide additional support for this conclusion.  See November 2008 SSA Letter (summarizing finding that Veteran was disabled for SSA purposes as of 2005 based on multiple sclerosis, lower back pain, PTSD, depression, and urinary incontinence).  The record also shows that he filed for workers compensation disability with the Department of Labor (DOL) on several instances. 

In July 2004, a VA examiner reviewed the claims folder and clinically examined the Veteran.  He opined that the primary cause of the Veteran's decreased occupational capacity was multiple sclerosis.  As discussed in the duty to assist section above, the July 2004 VA examination was not adequate in that it left unanswered "the core question of whether [the Veteran's] service-connected disability could be a separate cause of his unemployability", see JMR at p. 8, but it still produced relevant medical information regarding the condition of the Veteran's left knee and the opinion that non-service-connected disabilities were the cause-in-fact of the Veteran becoming unemployed.

In June 2008, a vocational consultant reviewed the clinical evidence and concluded that that there was a complete lack of medical evidence that could be related to any functional/occupational limitations stemming from service-connected disability.  A June 2008 assessment by the Veteran's private treating physician discusses the physical limitations (and resulting total occupational impairment) caused by the Veteran's multiple disabilities (service-connected left knee, urinary incontinence, and finger as well as nonservice-connected multiple sclerosis, back, shoulder, and prostate cancer).  However, the private treating physician's report does not indicate that the service-connected disabilities alone would preclude sedentary employment, but indicates, instead, that they primarily affect his ability to perform physical labor (including standing and walking for significant periods of time).

As discussed in the duty to assist section, the Board remanded the matter in September 2008 for further examination and to obtain employability opinions.  To that end, the Veteran was examined in September 2009.  The report of a September 2009 VA examination reflects that the Veteran is not considered to be unemployable due to his service-connected hypertension, genitourinary disability, and finger.  The Veteran denied any sedentary or activity restrictions from the hypertension or genitourinary disability.  The right little finger had slight flexion deformity, but the Veteran had good function with the finger.  Regarding the service-connected left knee disability, the examiner noted that the Veteran could do sedentary activity related to employment, and would be markedly limited with activity-related employment.  The September 2009 examiner opined that it is more likely that the Veteran cannot work due to his multiple sclerosis and its complications, as well as his degenerative joint disease of the spine.

The Veteran's private treating physician submitted a January 2012 letter.  He noted that the Veteran had a severe low back disability and associated radiculopathy in both lower extremities.  He believed that the Veteran was unemployable due to disabling back and leg pain in addition to psychiatric problems.

In support of his claim, the Veteran submitted an April 2015 report from a certified rehabilitation counselor.  The counselor summarized the medical evidence establishing the severity of the Veteran's knee condition, including examinations in July 2000, July 2004, June 2008, and September 2009.  The counselor also summarized the Veteran's subjective reports of symptoms and severity as well.  The counselor indicated in her report that the Veteran attributed his retirement in 2002 to "severe knee pain", though the counselor also noted that the Veteran had been diagnosed with multiple sclerosis in 2001.

With respect to occupational impairment, the counselor opined that the Veteran "would not be able to perform the standing, walking and sitting required for jobs even at the sedentary exertion level."  She explained that he would not be able to sit for most of the day and that his need to change positions as frequently as every 15 minutes would prevent him from completing the functions of his job.  Further, his need to elevate his legs "would make it impossible physically to work with ones arms and hands at a workstation, therefore, this limitation would completely eliminate competitive employment."  She also noted that his need to take unscheduled breaks four (4) times per day for 45 minutes to complete his muscle stimulation treatments would take him off task for three (3) hours per day.  In addition, she opined that his report of missing three to four days of work per month due to extreme pain would prevent him from maintaining competitive employment.  She concluded:  "It is my opinion that he would be unable to complete even simple, routine, repetitive tasks or maintain his attention and concentration on a consistent basis."

Finally, the record also includes multiple statements from the Veteran regarding his subjective symptomatology and his own opinions regarding the effect of his service-connected disabilities on his employability.

The Veteran testified at his hearing that his knee was extremely painful on a daily basis.  September 2015 Board Hearing Tr. at p. 14.  He also testified that he had varicose veins that required treatment for 45 minutes, four times a day, in addition to his knee problems.  Id. at p. 11.  He testified to occasional falls, that he could walk 40 to 50 minutes before pain became intolerable, and that he could not sit for more than "10 to 15 minutes".  Id. at p. 12.  If he sits longer than that, he has "excruciating pain" and his blood pressure rises.  Id. at p. 13.  He testified that he began missing work two to three times a week due to excruciating pain and retired following his diagnosis with multiple sclerosis.  He testified that he has difficulty rising from a seated position and that, due to his kidney and other problems, he would need to be located close to a restroom.  Id. at p. 16.

With respect to treatment, the Veteran testified he used over-the-counter pain medication as well as, occasionally, doctor-prescribed oxycodone due to ulcers that would not heal as a result of his diabetes.  He indicated that he had elected not to have surgery, because he had been advised that the risk of complications were much higher due to his multiple sclerosis.  He also wears support hose on a constant basis, wears a knee brace on his left leg, and uses a walker or cane to avoid falls.    He attributed his use of the walker to the instability of his knee rather than to his multiple sclerosis.  Id. at p. 18.  He stated that he had had urinary incontinence since he first developed kidney problems in the military.

V.  TDIU:  Analysis

This case is medically complex due, in no small part, to the unfortunate and devastating effects of the Veteran's multiple sclerosis and other nonservice-connected disabilities (primarily his back disability and associated neurological conditions) on his overall functioning.  As already discussed, the issue is whether the Veteran's service-connected disabilities alone render him unemployable. 

As discussed by the Board in its August 2013 decision and as the above-evidence establishes, the Veteran's April 2002 retirement was due to the effects of his nonservice-connected multiple sclerosis, possibly compounded by other nonservice-connected disabilities (e.g. lower back pain).  See March 2002 Employer Letter; September 2015 Board Hearing Tr. at p. 18 ("That's when I retired because I developed MS."); September 2009 VA Examination; June 2004 VA Examination; see also November 2008 SSA Letter; January 2012 Letter from Private Physician (indicating that the Veteran is currently unemployable due to disabling back and leg pain in addition to psychiatric problems).  This finding (and the evidence on which it is based) contradicts the April 2015 private counselor's understanding that his 2002 retirement was due to the effects of his service-connected left knee disability.

The April 2015 report of the private counselor also relies heavily on the effects of other nonservice-connected disabilities in concluding that the Veteran is currently unemployable.  For example, she rules out sedentary employment because of the Veteran's need to elevate his legs while seated, change positions frequently, and treat his varicose veins four times per day.  However, the medical evidence is against finding that the Veteran's need to elevate his legs and need to frequently change positions is due to any service-connected disability, but instead establishes that these limitations and treatments are due to nonservice-connected disabilities.  See, e.g., November 2008 SSA Letter (summarizing medical findings, such as effect of back disability); January 2012 Private Progress Note (documenting diagnosis of chronic venous stasis and noting treatment includes "compression and elevation of the legs").

Because the April 2015 private counselor's opinion and underlying rationale are based on an inaccurate factual basis and rely on symptoms/impairments attributable to nonservice-connected disabilities, the Board assigns her opinions no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also 38 C.F.R. § 4.16(a) (allowing TDIU to be awarded only on the basis of service-connected disabilities); Hatlestad, 5 Vet. App. at 529.

The Board recognizes and acknowledges that, although multiple sclerosis was the cause-in-fact of his retirement and other nonservice-connected disabilities also significantly impair his occupational functioning, the Board could still determine that his service-connected disabilities are sufficiently severe, by themselves, to render him unemployable.  The greater weight of the competent, credible evidence is against any such finding.

As discussed above, the September 2009 VA examiner opined that the Veteran's service-connected hearing loss, tinnitus, hypertension (well-controlled) and finger disabilities did not have any significant impact on his employability, that his kidney disability only impaired his occupational functioning in that he would need to be close to a bathroom due to urinary urgency, and that his left knee disability permitted sedentary employment.  In short, the September 2009 VA examiner discussed, in detail, the occupational impairments caused by each of the Veteran's service-connected disabilities and that evidence (particularly when viewed in the context of the entire record) provides substantial probative weight in favor of finding that the Veteran's service-connected disabilities did not preclude sedentary employment.  See also June 2008 Report of Vocational Consultant (reaching a conclusion consistent with the 2009 VA examiner's findings).

The Board finds that the contrary evidence is of too little probative value to place the issue in equipoise.  As discussed, the April 2015 private counselor's report has no probative value.  Similarly, the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the severity of his symptoms or whether a particular medical condition is the cause of any particular symptom or occupational impairment.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board has considered his subjective reports of symptoms, but finds the medical evidence regarding their severity and the resulting occupational impairments to be of greater probative weight.

The remaining question, then, is whether the Veteran's educational background and work history indicate that he would be able to perform sedentary work.  See October 2014 JMR.  As discussed above, the Veteran has three years of college education and his most recent employment was in a training department where he taught "everyone their particular skills that they have to perform to be...employed at the [organization]."  September 2015 Board Hearing Tr. at p. 6.  His testimony and the other evidence of record indicates to the Board that the Veteran has a significant fund of knowledge, considerable intellectual capabilities, and valuable interpersonal skills.  The record indicates that the Veteran was more than capable of performing the mental and interpersonal aspects of his most recent employment, which the evidence of record indicates were significant parts of his job duties.  The Board finds that the Veteran's education and work history strongly suggest that, but for nonservice-connected disabilities, he would be able to perform the sorts of mental and physical tasks required of sedentary employment.  

In conclusion, the greater weight of the evidence is against finding that the Veteran's service connected disabilities have rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  His claim is denied.

	

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to TDIU is denied.



_______________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

_______________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


